Citation Nr: 0906649	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-29 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include the threshold question of whether 
the appellant is the Veteran's surviving spouse, and a proper 
claimant for the benefit sought.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1937 to June 1940 
and from February 1941 to February 1946; he died in August 
1985.  The appellant seeks VA death benefits as his surviving 
spouse.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Anchorage, Alaska Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2007, the case was remanded 
for further development.  In December 2008, the Board 
received additional evidence consisting of duplicates of 
evidence that was already associated with the claims file 
(and therefore not requiring return to the RO for their 
initial consideration).  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

The evidence shows that the appellant and the Veteran did not 
cohabit continuously from their marriage until he died; their 
separation is not shown to have been procured by the veteran 
or due to his misconduct.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.50, 3.53 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was provided VCAA notice by letters in April 
2003 and, pursuant to the August 2007 Board remand, in August 
2007.  The letters explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, and the evidence she was responsible for 
providing.  She was not given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); however, such notice would only be 
relevant if the appellant was found to be the Veteran's 
surviving spouse.  The August 2007 letter advised the 
appellant of what type of evidence would be pertinent and 
considered as to the threshold matter addressed herein.  An 
August 2008 administrative decision then formally adjudicated 
the matter of whether the appellant was the Veteran's 
surviving spouse, and a supplemental statement of the case 
encompassing the matter was issued at the time.  The 
appellant is not prejudiced by this process, nor is it so 
alleged.

Regarding VA's duty to assist, the appellant has not 
identified any outstanding evidence or information which 
could be obtained to help substantiate her claim, and the 
Board is not aware of any such evidence.  VA's duty to assist 
the claimant is met.  Accordingly, the Board will address the 
merits of the claim.

Criteria & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below  
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

"Surviving spouse" is defined by regulation, and means a 
person of the opposite sex whose marriage to the Veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the Veteran at the time of the Veteran's death and: 
(1) Who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse; and 
(2) has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50 (b).  
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of date of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party will 
not break the continuity of the cohabitation.  The statement 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 3.53.

The Veteran's death certificate in the claims file (submitted 
by the appellant) shows he died in a municipal hospital.  The 
space for marriage status in the document reflects the 
initial entry was "divorced", and that that word was 
crossed out and  "married" was typed in above.  The source 
of the modification is not shown,  Notably, the next space, 
for identity of spouse, has the entry "none".  

The appellant submitted a claim for VA death benefits in 
October 2002.  She indicated that she and the Veteran did not 
live together continuously, and that their marriage had ended 
by divorce.  In January 2003, the RO informed the appellant 
that she was not eligible for VA death benefits because she 
was not the Veteran's surviving spouse.  In a February 2003 
responding letter, the appellant stated that she was not 
divorced from the Veteran.  She submitted a copy of a letter 
from K. H., the Redwood County Deputy Court Administrator, 
noting that she was unable to find a Dissolution recorded for 
the appellant and Veteran.

Several postservice treatment records reflect that the 
Veteran reported he was divorced and living alone in a 
trailer next door to his mother; other records show that when 
he was admitted to the hospital he was accompanied by his 
sister.  None mention a spouse.  Records also show that he 
had assistance from a Home Health Aide three times a week. 

Various statements from the appellant states that although 
she and the Veteran were separated because she went to take 
care of family members, it was always their intent to 
reunite.

Statements submitted by the appellant's son and R. C. (the 
Veteran's cousin) attest that the appellant and the Veteran 
had not divorced.  

The threshold question that must be addressed in any claim 
for VA benefits is whether the person seeking the benefit is 
a proper claimant for the benefit sought.  If the appellant 
is not established as a proper claimant, the claim can 
proceed no further.  The appellant has the burden to 
establish her status as claimant.  Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

Although the appellant first indicated (in her application 
for VA death benefits) that her marriage to the Veteran was 
ended by divorce, she has since (upon being informed that 
such was a bar to the benefit sought) indicated that she had 
not divorced the veteran.  In support she has submitted an 
official statement to the effect that a search for a divorce 
decree found none, as well as statements from her son and 
from the Veteran's cousin attesting that she and the Veteran 
had not divorced.  As noted above, the death certificate is 
inconclusive in this regard, as it shows both that divorced 
was entered and crossed out by unknown person with married 
typed in above, and that he had no spouse.  [In light of the 
determination being made, the Board finds that further 
investigation into the source of the alteration is not 
necessary.]  In light of the foregoing, while there is 
nothing in the Veteran's voluminous treatment records 
indicating that he considered himself married, and his 
recorded histories include notations that he self-reported he 
was divorced, it may reasonably be conceded (solely for 
purposes of this decision) that there was no formal 
dissolution of the appellant's marriage to the veteran by 
divorce.  

To satisfy the requirements for establishing that she is the 
Veteran's surviving spouse, the appellant must also show 
continuous cohabitation with the Veteran from their marriage 
until the veteran's death.  In that regard, it is not in 
dispute that the appellant was not cohabiting with the 
veteran at the time of his death; she and her son have 
indicated that she left the Veteran in 1979, and had not 
returned to live with him before he died in August 1985.  
There is no indication/allegation that she and the Veteran 
were separated due to willful misconduct on his part, or that 
he procured the separation.  The remaining questions before 
the Board are whether the separation was temporary, and/or by 
mutual consent of the parties for purposes of convenience, 
health, business, or other reason not showing an intent on 
the part of the surviving spouse to desert the veteran.  The 
fact that the separation lasted approximately six years until 
the Veteran died contraindicates that it was temporary.  In 
this regard, it is also noteworthy that the Veteran's 
treatment records show that he did not consider himself 
married.  

There is nothing in the record to suggest that the 
appellant's separation from the veteran was by mutual 
consent, for convenience, not evidencing intent by the 
appellant to desert the Veteran.  The fact that the Veteran 
considered himself divorced (as noted in treatment records) 
belies that the separation was indeed by mutual consent, or 
that they indeed intended to reunite some time in the future, 
as alleged.  The Board finds significant that during the 
lengthy period of time prior to his death when the Veteran 
required self-care assistance and was receiving VA treatment 
for serious illness, there is no mention of the appellant (or 
any indication of concern on her part, as would be expected 
where separation was by mutual consent for convenience, and 
not due to intent by one party to desert the other).  The 
Board also finds significant that there is no indication in 
the record that the Veteran and the appellant maintained 
communication.  

While a statement by the surviving spouse as to the reason 
for separation will be accepted in the absence of 
contradictory information, the fact that the Veteran 
considered himself divorced, the lack of communication 
between the parties, and the appellant's complete absence 
from the picture during the Veteran's long illness prior to 
his death, when he lived alone, in a trailer near a very 
elderly mother and received daily assistance from a home 
care-provider constitutes contradictory information.  

Consequently, the Board finds that the continuous 
cohabitation requirement for establishing surviving spouse 
status is not met.  As the appellant is not shown to be the 
lawful surviving spouse of the Veteran, and therefore is not 
a proper claimant for the benefit sought (See 38 U.S.C.A. 
§ 1541(a)), there is no need to proceed with a merits 
analysis as to whether service connection for the cause of 
the Veteran's death is warranted.


ORDER

The appeal seeking to establish that the appellant is the 
Veteran's surviving spouse and thus a proper claimant for VA 
death benefits based on his service is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


